765 N.W.2d 877 (2009)
Deborah BECKER, Plaintiff-Appellant,
v.
Patricia GLAISTER, Troy Braman, and Braman Construction, Inc., Defendants-Appellees.
Docket No. 138335. COA No. 281481.
Supreme Court of Michigan.
June 10, 2009.

Order
On order of the Court, the application for leave to appeal the January 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.